McKINSTRY, J.
— This action was brought upon an express contract for the demise of the premises described in the complaint. It is alleged that the plaintiff, as, administrator, continued in the possession of the lands and improvements described until the -day of June, 1866, “when plaintiff rented the same to the above-named defendant at the rate of six hundred dollars per annum. That on said - day of June, defendant promised and agreed to pay plaintiff said sum of six hundred dollars per annum as rent for the said lands and improvements.” That under said agreement defendant entered into possession, etc.
The court below held that the agreement alleged was not made or entered into, and that the defendant did not enter under it. As the evidence was substantially conflicting, the judgment should be affirmed.
Judgment affirmed.
We concur: Crockett, J.; Niles, J.; Wallace, C. J.